******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    JANET MCCALL FLEMING, ADMINISTRATRIX
     (ESTATE OF THOMAS C. FLEMING), ET AL.
          v. GREGORY DIONISIO ET AL.
                  (SC 19440)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, and Espinosa, Js.*
            Argued April 28—officially released July 14, 2015

  Joseph M. Busher, Jr., for the appellant (named
defendant).
   Jeffrey M. Cooper, for the appellees (plaintiffs).
                          Opinion

   ROGERS, C. J. The primary issue in this appeal
requires us to resolve whether expert testimony prof-
fered at trial regarding the ‘‘crash phase’’ of withdrawal
from stimulant drug use was supported by sufficient
scientific methodology to satisfy the standard set forth
in State v. Porter, 241 Conn. 57, 80–90, 698 A.2d 739
(1997), cert. denied, 523 U.S. 1058, 118 S. Ct. 1384, 140
L. Ed. 2d 645 (1998). The plaintiff, Janet McCall Fleming,
brought this action as the administratrix of the estate
of Thomas C. Fleming (decedent) and in her individual
capacity,1 seeking to recover damages under six allega-
tions, three on behalf of the decedent and three relating
to the plaintiff’s own loss of consortium, for injuries
resulting in the decedent’s death in violation of General
Statutes § 52-555.2 The plaintiff also sought punitive
damages under common-law recklessness and under
General Statutes § 14-2953 for the deliberate and reck-
less operation of a motor vehicle by the named defen-
dant, Gregory Dionisio,4 in violation of General Statutes
§§ 14-218a, 14-222, 14-227a, 14-230 and 14-237. The
defendant admitted liability under the plaintiff’s negli-
gence claim asserted on behalf of the decedent but
contested his liability under the five remaining claims.
At the conclusion of the trial, the jury returned a verdict
for the plaintiff. The trial court accepted the jury’s ver-
dict, denied the defendant’s motions to set aside the
verdict and for judgment notwithstanding the verdict,
and rendered judgment in accordance with the verdict,
including an award of compensatory and punitive dam-
ages to the decedent’s estate and loss of consortium
and punitive damages to the plaintiff in her individual
capacity. On appeal,5 the defendant claims that the trial
court improperly: (1) admitted expert testimony per-
taining to his drug use; (2) precluded the defendant from
offering evidence as to the full extent of his criminal
punishment related to the accident; (3) admitted evi-
dence of his postaccident conduct, including testimony
that he drank his own urine; and (4) failed to strike
the plaintiff’s testimony that she intended to fund a
charitable scholarship and help her daughter. We dis-
agree with each of the claims and, accordingly, affirm
the judgment of the trial court.
  We begin with a brief overview of the facts, which the
jury reasonably could have found, and the procedural
history of this case. On the evening of July 3 and into the
early morning of July 4, 2009, the defendant consumed
approximately six to eight beers, as well as shots of
hard alcohol, at his home in Wilton. Three hours after
the defendant stopped drinking, at approximately 9 a.m.
on Saturday, July 4, he drove approximately twenty
minutes to a restaurant in Stamford where he was
employed, then worked until approximately midnight
on the morning of July 5. Thereafter, between midnight
and 3 a.m., the defendant returned home and drank six
to eight more beers. The defendant could not recall his
actions between 3 a.m. and 7:30 a.m. on July 5 and his
first memory after 3 a.m. was awakening in the driver’s
seat of his father’s vehicle at approximately 7:30 a.m.
  Just prior to awakening, the defendant was operating
his father’s motor vehicle on a roadway approximately
two miles from his home, traveling toward the restau-
rant where he worked. The decedent was operating
his motorcycle on the same roadway, traveling in the
opposite direction toward the defendant. The defen-
dant’s vehicle crossed the center line of the roadway
and collided with the decedent’s motorcycle, and the
decedent died as a result of this collision.
  Shortly after the collision, Eva Zimnoch, a police
officer for the Wilton Police Department, was called
to the scene and spoke to the defendant, whom she
observed to have an odor of alcohol and whose pupils
she noticed ‘‘were very restricted.’’ After Zimnoch
spoke with the defendant, he was transported to Nor-
walk Hospital (hospital). Blood test results indicated
that, approximately two hours after the collision, the
defendant had a blood alcohol level of 0.09, which is
above the legal limit.
  While at the hospital, the defendant, upon learning
that the decedent had died as a result of the collision,
began an internal deliberation of whether he should
drink his own urine, which he had excreted into a bed-
pan and which was designated to be used for a toxicol-
ogy screening. Around the same time, a nurse entered
the defendant’s hospital room, observed the defendant
begin to drink from the bedpan, and removed the bed-
pan from the defendant’s control. Shortly thereafter,
the defendant was to be discharged from the hospital,
but he was found to be ‘‘difficult to arouse’’ for dis-
charge instructions. Additional facts and procedural
history will be set forth as necessary.
                            I
  The defendant’s first claim on appeal is that the trial
court should have precluded the plaintiff’s expert testi-
mony because it was comprised of scientific evidence
that fell short of the requisite Porter standards. We
disagree.
  The following additional procedural history and facts
are relevant to this claim. At trial, the jury was made
aware that the defendant had submitted to a urine
screen following the collision, which indicated a pres-
ence of illicit stimulant drugs and metabolites for stimu-
lant drugs. The jury also learned that the defendant had
ingested stimulant drugs in the early morning hours of
July 4, 2009. During the trial, the court held a Porter-
type hearing, at the defendant’s request, to determine
the admissibility of the plaintiff’s expert testimony con-
cerning how the defendant’s consumption of an
unknown quantity of illicit drugs could have affected
his state of mind at the time of the collision. Specifically,
the plaintiff’s expert, Michael J. McCabe, Jr., a board
certified toxicologist; see footnote 10 of this opinion;
proposed to testify that the defendant was in a ‘‘crash
phase’’ of withdrawal from ecstasy and cocaine at the
time of the collision and that the crash phase was a
contributing factor in causing the collision. The defen-
dant challenged the scientific methodology offered in
support of McCabe’s conclusions.
   At the conclusion of the Porter hearing, the trial court
concluded that McCabe’s testimony specifically refer-
ring to the defendant’s cocaine and ecstasy use two
days prior to the collision was prejudicial. The court,
however, allowed testimony explaining how consump-
tion of illicit stimulant drugs could ultimately result in
a crash phase as being relevant to the issue of whether
the defendant had acted recklessly. The court explained
that ‘‘[t]he stimulant issue is directly related to the
crash. To the extent that the defendant brought [this]
upon himself . . . according to the expert and
according to the plaintiff, this diminished state of
awareness and attentiveness and proneness to fatigue
and falling asleep and the like . . . is relevant to how
and why the accident occurred for purposes of com-
mon-law recklessness.’’
   On appeal, the defendant asserts that no reliable
methodology supported McCabe’s opinion that inges-
tion of unknown quantities of stimulant drugs two days
prior to a collision could result in a crash phase that
was a contributing factor to the collision. The defendant
claims that the scholarly articles that McCabe relied on
were incomplete, irrelevant, and inapposite. The defen-
dant further claims that McCabe’s methodology was
not generally accepted in the relevant scientific commu-
nity. In addition, the defendant argues that the underly-
ing methodology of McCabe’s testimony did not ‘‘fit’’
the present case because McCabe could not say what
quantity of drugs the defendant had consumed, whether
the defendant’s consumption had any direct impact on
the collision, the quantity of drugs required to be found
in urine for a positive urine test result, at what point
the defendant reached a peak high or when he entered
a crash phase, or how long the defendant would remain
in a crash phase. The plaintiff responds that McCabe’s
testimony did not trigger a Porter analysis because it did
not involve innovative scientific techniques and instead
satisfied the traditional test for admissibility applied to
all expert testimony. In the alternative, the plaintiff
argues that even if McCabe’s testimony involved scien-
tific evidence that fell within the parameters of Porter,
the trial court properly admitted McCabe’s testimony
because it met the relevant Porter factors for scientific
reliability and was relevant to the plaintiff’s claims that
the defendant acted recklessly. We agree with the plain-
tiff that McCabe’s testimony satisfied the relevant Por-
ter factors.
   We begin with our standard of review. We review a
trial court’s decision to admit expert testimony for an
abuse of discretion. Weaver v. McKnight, 313 Conn.
393, 405, 97 A.3d 920 (2014). ‘‘We afford our trial courts
wide discretion in determining whether to admit expert
testimony and, unless the trial court’s decision is unrea-
sonable, made on untenable grounds . . . or involves a
clear misconception of the law, we will not disturb its
decision. . . . Although we afford trial courts significant
discretion, [w]here it clearly appears that an expert
witness is qualified to give an opinion, the exclusion
of his testimony may be found to be [an abuse of discre-
tion]. . . . To the extent the trial court makes factual
findings to support its decision, we will accept those
findings unless they are clearly improper. . . . If we
determine that a court acted improperly with respect
to the admissibility of expert testimony, we will reverse
the trial court’s judgment and grant a new trial only if
the impropriety was harmful to the appealing party.’’
(Citations omitted; internal quotation marks omitted.)
Id.; see also Conn. Code Evid. § 7-2.
   We next set forth the Porter factors that lie at the
heart of the defendant’s claim.6 ‘‘In Porter, we followed
the United States Supreme Court’s decision in Daubert
v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113
S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and held that
testimony based on scientific evidence should be sub-
jected to a flexible test to determine the reliability of
methods used to reach a particular conclusion. State
v. Porter, supra, 241 Conn. 61–66. A Porter analysis
involves a two part inquiry that assesses the reliability
and relevance of the witness’ methods. Id., 63–64. First,
the party offering the expert testimony must show that
the expert’s methods for reaching his conclusion are
reliable. A nonexhaustive list of factors for the court
to consider include: general acceptance in the relevant
scientific community; whether the methodology under-
lying the scientific evidence has been tested and sub-
jected to peer review; the known or potential rate of
error; the prestige and background of the expert witness
supporting the evidence; the extent to which the tech-
nique at issue relies [on] subjective judgments made by
the expert rather than on objectively verifiable criteria;
whether the expert can present and explain the data
and methodology underlying the testimony in a manner
that assists the jury in drawing conclusions therefrom;
and whether the technique or methodology was devel-
oped solely for purposes of litigation. . . . State v.
Guilbert, 306 Conn. 218, 231–32, 49 A.3d 705 (2012).
Second, the proposed scientific testimony must be
demonstrably relevant to the facts of the particular case
in which it is offered, and not simply be valid in the
abstract. . . . Put another way, the proponent of scien-
tific evidence must establish that the specific scientific
testimony at issue is, in fact, derived from and based
[on] . . . [scientifically reliable] methodology. . . .
Id., 232.’’ (Internal quotation marks omitted.) Weaver
v. McKnight, supra, 313 Conn. 413–14.
   ‘‘Additionally, we recognized in Porter that, [t]he
actual operation of each [Porter] factor, as is the deter-
mination of which factors should be considered at all,
depends greatly on the specific context of each case
in which each particular [threshold admissibility] analy-
sis is conducted. . . . There is, however, a critical pos-
tulate that underlies the Porter factors and indeed
underlies the entire Porter analysis: in order for the
trial court, in the performance of its role as the gate-
keeper for scientific evidence, properly to assess the
threshold admissibility of scientific evidence, the pro-
ponent of the evidence must provide a sufficient articu-
lation of the methodology underlying the scientific
evidence. Without such an articulation, the trial court
is entirely ill-equipped to determine if the scientific
evidence is reliable upon consideration of the various
Porter factors. Furthermore, without a clear under-
standing as to the methodology and its workings, the
trial court also cannot properly undertake its analysis
under the fit requirement of Porter, ensuring that the
proffered scientific evidence, in fact, is based upon the
reliable methodology articulated.’’ (Citation omitted;
internal quotation marks omitted.) Maher v. Quest
Diagnostics, Inc., 269 Conn. 154, 180–81, 847 A.2d
978 (2004).
   Returning to the present case, we conclude that the
trial court properly performed its gatekeeping function
and that the decision to allow limited expert testimony
regarding the crash phase that follows illicit stimulant
drug use was not an abuse of discretion. In reaching this
conclusion, we are guided by the noncomprehensive list
of factors for reliability and ‘‘fit’’ set forth in State v.
Porter, supra, 241 Conn. 80–90. While these factors are
not a checklist that the trial court is required to check
off by calculated sequence; see id., 75–76; we are none-
theless persuaded that the evidence analyzed under
these factors is adequate to support the trial court’s
decision. First, with regard to a general acceptance of
the methodology, the trial court reasonably could have
found that the theory of a crash phase following the
consumption of alcohol or use of illicit stimulant drugs,
as evidenced by a positive drug test taken after a motor
vehicle accident, is generally accepted in the toxicology
community.7 Second, with regard to whether the meth-
odology underlying the scientific evidence has been
tested and subjected to peer review, the scholarly arti-
cles that McCabe presented described actual peer
reviewed tests comparing recreational and chronic
stimulant drug users with nonusers.8 Third, with regard
to the known or potential rate of error, McCabe testified
that, consistent with the scholarly articles articulating
the methodology for assessing the crash phase, pre-
dicting driving impairment on the basis of metabolites
in a urine screen is very difficult. The articles, however,
described methods to minimize these errors,9 which
McCabe employed in his assessment of this case. Again,
we note that the trial court had wide discretion to weigh
this factor next to others and we find no abuse of
that discretion.
   McCabe’s testimony also comports with additional
reliability factors of Porter.10 As to the extent to which
McCabe’s technique relied on subjective judgments that
he himself made rather than objectively verifiable crite-
ria, McCabe relied on objectively verifiable materials
to formulate his conclusion, including police reports
and photographs, the deposition of the defendant, the
defendant’s statement to Geico Insurance, copies of the
autopsy report of the decedent, and toxicology reports,
which included alcohol and drug results from blood
and urine tests of the defendant.
   With regard to whether McCabe could assist the jury
by presenting and explaining the data and methodology
underlying his testimony, McCabe testified extensively
at trial regarding toxicological studies of the effects
of alcohol and stimulant drugs on human behavior as
applied to operating a motor vehicle.11 We therefore
conclude that McCabe’s testimony satisfied this Por-
ter factor.
   Finally, with regard to whether the methodology was
developed solely for purposes of litigation, studies
addressing the effects of stimulant drug use and alcohol
consumption on driving clearly are relevant to societal
mores and public policy considerations generally. There
is no indication that the research cited by McCabe was
conducted for the purpose of litigation rather than for
the general advancement of knowledge in this area.
  We next consider the second step of Porter. With
regard to whether the scientific evidence ‘‘fit’’ the pres-
ent case, we conclude that the methodology that
McCabe introduced here fit his conclusion that the
defendant was experiencing a crash phase at the time
of the collision. The defendant contends that the meth-
odology could not fit the particularities of this case
because McCabe based his opinion on an unquantifiable
dose of drugs taken at an unspecified time, whereas
the reports that McCabe cited all relied upon specific
dosage and time markers. We disagree. McCabe
explained that he minimized the risk of error by
employing recommendations from the articles on which
he relied. Specifically, McCabe testified that he based
his opinion of the defendant’s crash phase in part on
the defendant’s urine and blood screen results, which
showed that the defendant’s blood alcohol level was
above the legal limit two hours after the collision and
that his urine tested positive for illicit stimulant drugs
and metabolites. McCabe further relied on the defen-
dant’s deposition in which he described his drug and
alcohol consumption, work hours, and lack of sleep.
McCabe also had notice that the defendant’s motor
vehicle crossed the double yellow line into the lane of
oncoming traffic, and testified that numerous toxicol-
ogy studies have concluded that the ‘‘behavioral skill
of being alert and attentive [and able] . . . to maintain
a vehicle in a proper lane is impaired at levels of alcohol
intoxication such as those found in [the defendant].’’
We reiterate that the purpose of the Porter hearing is
to ascertain the validity, not the weight, of the method-
ology underlying the proffered scientific evidence. State
v. Porter, supra, 241 Conn. 81–83. We conclude that the
trial court did not abuse its discretion in finding that the
scientific methodology underlying McCabe’s testimony
was valid and that a jury should be allowed to consider
that testimony and decide what weight to give it. See id.
                             II
  We further conclude that the defendant’s remaining
claims were properly decided by the trial court and are
without merit. The trial court’s decision to admit or
preclude evidence, and its determination as to whether
evidence is relevant and probative, are subject to review
for an abuse of discretion. See Reville v. Reville, 312
Conn. 428, 461, 93 A.3d 1076 (2014); State v. Saucier,
283 Conn. 207, 218–19, 926 A.2d 633 (2007); Conn. Code
Evid. § 4-1.
   The defendant claims that the trial court improperly
refused to admit into evidence the particularities of the
defendant’s criminal probation arising from the colli-
sion,12 which he argues are relevant to mitigate against
an award of § 14-295 and common-law punitive dam-
ages. We disagree. The trial court correctly concluded
that, while evidence of criminal penalties could be
admissible, admitting such evidence was within the
court’s discretion. The court reasoned that the plaintiff
sought a civil penalty that provided a remedy to private
litigants. We cannot say that the trial court abused its
discretion by limiting the defendant from cross-examin-
ing the plaintiff on the specific conditions of the defen-
dant’s probation, particularly since that was not a
subject about which the plaintiff had personal knowl-
edge. See State v. Saucier, supra, 283 Conn. 218–19.
We further find no abuse of discretion in the court’s
decision to preclude the defendant from testifying about
the specific terms of his probation when his prison
sentence, probation, and apology were already before
the jury, and the court reasonably was reluctant to
further delay trial proceedings by allowing him to return
to the stand to address a peripheral matter.
   The defendant next claims that the trial court improp-
erly admitted evidence of his conduct and his condition
in the hospital following the accident.13 The defendant
argues that this evidence was unduly prejudicial to him,
and that its probative value was outweighed by this
prejudice. The plaintiff responds that this evidence
clearly was relevant to the defendant’s consciousness
of liability and is permissible under our case law. She
further contends that the defendant was allowed ample
opportunity to mitigate the impact of the evidence by
providing reasonable explanations for his conduct. We
agree with the plaintiff.
   With regard to the defendant’s attempt to drink his
own urine, ‘‘[s]ubsequent conduct may, in many cases,
be given in evidence to affect or to show the character
of prior acts or intentions. . . . Conduct of a litigant
which is plainly reprehensible, such as the intimidation
of a witness or flight from the scene of an accident,
has commonly been admitted to show consciousness of
a doubtful cause.’’ (Citation omitted; internal quotation
marks omitted.) Batick v. Seymour, 186 Conn. 632, 636,
443 A.2d 471 (1982). In addition, the defendant’s inap-
propriate speech and difficulty in being roused were
relevant to whether he was still intoxicated or fatigued.
See Reville v. Reville, supra, 312 Conn. 461. We conclude
that the evidence was clearly relevant and that its proba-
tive value was not outweighed by its prejudicial impact,
especially where the defendant was given an opportu-
nity to explain his actions.
  The defendant’s final claim is that the trial court
improperly refused to strike the plaintiff’s testimony
regarding her future plans following the decedent’s
death because it was irrelevant and prejudicial and
described the plaintiff’s intentions for damages she
expected to receive from this case.14 We disagree. The
plaintiff’s response did not specifically reference any
potential award she might receive from the resolution
of this case, and her answers were generically appro-
priate. In any event, the trial court, ‘‘in an excess of
caution,’’ gave a curative instruction to the jury to disre-
gard the plaintiff’s future plans when they considered
whether to award her damages.
   The judgment is affirmed.
   In this opinion the other justices concurred.
   * This case was originally scheduled to be argued before a panel of this
court consisting of Chief Justice Rogers and Justices Palmer, Zarella, Eve-
leigh, McDonald and Espinosa. Although Chief Justice Rogers was not pres-
ent when the case was argued before the court, she read the briefs and
appendices and listened to a recording of the oral argument prior to partici-
pating in this decision.
   1
     References to the plaintiff herein are to her in both capacities.
   2
     General Statutes § 52-555 (a) provides in relevant part: ‘‘In any action
surviving to or brought by an executor or administrator for injuries resulting
in death, whether instantaneous or otherwise, such executor or administra-
tor may recover from the party legally at fault for such injuries just damages
together with the cost of reasonably necessary medical, hospital and nursing
services, and including funeral expenses . . . .’’
   3
     General Statutes § 14-295 provides in relevant part: ‘‘In any civil action
to recover damages resulting from personal injury, wrongful death or damage
to property, the trier of fact may award double or treble damages if the
injured party has specifically pleaded that another party has deliberately or
with reckless disregard operated a motor vehicle in violation of section 14-
218a . . . 14-222, 14-227a, 14-230 . . . [or] 14-237 . . . and that such viola-
tion was a substantial factor in causing such injury, [or] death . . . .’’
   4
     John A. Dionisio, who owned the vehicle Gregory Dionisio was operating
at the time of the accident, also was named as a defendant. The action was
subsequently withdrawn as against him. References herein to the defendant
   5
     The defendant appealed to the Appellate Court, and we transferred the
appeal to this court pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
   6
     We note that ‘‘a Porter analysis is separate from our test used to determine
whether a witness is qualified to give expert testimony. . . . [A]ll expert
witnesses must be qualified to present expert testimony on a particular
subject. To establish qualifications, the party presenting an expert witness
must show that the witness has special knowledge or skills, not common
to the average person, that would be helpful to the fact finder in resolving
an issue in the case. See, e.g., State v. Kemp, 199 Conn. 473, 476, 507 A.2d
1387 (1986), overruled in part on other grounds by State v. Guilbert, [306
Conn. 218, 226, 49 A.3d 705 (2012)]. A Porter analysis, however, is a ‘further
hurdle,’ beyond the general qualification requirements, for admitting expert
testimony based on ‘scientific’ evidence and methods. See State v. Guilbert,
supra, 230–31. Rather than assessing a witness’ qualifications (i.e., his
knowledge and experience), a Porter analysis assesses the witness’ methods
(i.e., his reasoning and procedures) used to reach his conclusions. An expert
might be qualified to discuss a particular topic, but nevertheless have his
opinion excluded because the methods he used to reach that opinion were
unreliable.’’ (Emphasis in original.) Weaver v. McKnight, supra, 313 Conn.
414–15. In this case the defendant does not challenge the expert’s qualifica-
tions but does challenge his methodology.
   7
     McCabe offered four articles and a presentation published in nationwide
and international scientific journals. One article noted that ‘‘[a] crash phase
after heavy, chronic cocaine use has certainly been well documented.’’ D.
Isenschmid, ‘‘Cocaine—Effects on Human Performance and Behavior,’’ 14
Forensic Sci. Rev. 61, 91 (January 2002).
   8
     McCabe testified that the crash phase following the use of stimulant
drugs has been studied in the field of toxicology and that these studies
have been subjected to peer review. For example, McCabe explained the
methodology of one study that involved four groups of individuals: one
group was the control in which the individuals were neither sleep deprived
nor had they ingested any stimulant drugs; the second group was only sleep
deprived; the third group had only ingested a stimulant drug; and the fourth
group had ingested a stimulant drug and was sleep deprived. Their driving
was studied and driving performance was measured with a lane drift rubric.
McCabe offered another example, which was a peer reviewed article from
the Journal of Forensic Science Review. See B. Logan, ‘‘Methamphetamine
Effect on Human Performance and Behavior,’’ 14 Forensic Sci. Rev. 133
(January 2002). Logan’s article was based on a study of binge methamphet-
amine users. McCabe testified that the study revealed that, after a stimulant
wears off, depending on the duration of the binge, the user experiences a
‘‘crash characterized by lengthy nonrestful sleep, which may last a day or
more. . . . [E]ventually the user becomes so tired and fatigued . . . that
they may nod off to sleep, and . . . then start [to experience] dysphoria,
fatigue, inertia and [an]hedonia, meaning a lack of ability to experience
pleasure, and exhaustion.’’ See B. Logan, supra, 142. McCabe also testified
that methamphetamine is a drug related to ecstasy.
   9
     See D. Isenschmid, ‘‘Cocaine—Effects on Human Performance and
Behavior,’’ 14 Forensic Sci. Rev. 61, 92 (January 2002) (‘‘In all, the current
data suggests that it is very difficult to predict driving impairment on the
basis of the presence of cocaine and/or metabolites in biological specimens.
Eyewitnessed driving behavior, coupled with laboratory studies and exami-
nation by a drug recognition examiner, is the triad that, currently, appears
to best determine driving impairment.’’).
   10
      With regard to the prestige and background of the expert witness sup-
porting the evidence, McCabe’s background demonstrated an undisputedly
comprehensive training and practice in toxicology. McCabe, who holds a
Ph.D in immunology from Albany Medical College, is board certified as a
toxicologist as a diplomat of the American Board of Toxicology and by the
Academy of Toxicological Sciences, and is an adjunct associate professor
of toxicology at the University of Rochester Medical Center. At the time of
the trial, McCabe was a toxicologist at an expert witness and consulting
firm. As a toxicologist, McCabe studied the effects of fatigue and alcohol
and stimulant drug use on a driver’s ability to operate a vehicle. McCabe
also conducted research in toxicology in Sweden as a postdoctoral fellow
at the Karolinska Institute of Environmental Medicine. McCabe testified at
trial that he was taking two to three continuing education courses every
year, and during the years immediately preceding his testimony, McCabe
took courses that specifically addressed the effects of alcohol or drugs on
human performance.
   11
      For example, McCabe testified that ‘‘[my opinion is that empirical studies
are applicable to the task of driving, and my opinion is] supported by the
scientific literature . . . in that driving is a divided attention task. . . . We
all [drive] every day. But it’s a skill that requires various behaviors: our
ability to remain attentive, to be alert, to have appropriate reaction time,
to have appropriate what we call executive function, meaning we plan out
the route that we’re going to take. We do it before we leave the house. We
do it while we’re [e]n route.’’
   McCabe further testified that ‘‘[n]umerous toxicology studies have shown
that under this behavioral skill of being alert and attentive that vigilance
and ability to maintain a vehicle in a proper lane is impaired at levels of
alcohol intoxication such as those found in [the defendant]. [There are]
numerous studies that have shown this. I . . . spoke earlier about a study
from a . . . Netherlands group that had established standard testing proto-
cols for . . . measuring how much vehicles deviate. . . . [T]hese are in
. . . intoxicated driver’s studies. How much a . . . driver deviates as a
function of her blood-alcohol concentration . . . has been well docu-
mented, well studied in the scientific toxicology literature and ascribed to
levels of impairment [or] intoxication.’’
   12
      Specifically, the defendant asserts in his brief that the trial court improp-
erly disallowed evidence that: he was not permitted to drive during his
probationary period unless the probation department, rather than the Depart-
ment of Motor Vehicles, determined that he was ready to drive; he had to
complete 100 hours of community service during each year of his probation;
there would be an ignition interlock device installed in his motor vehicle
in the event that he was permitted to drive; and any motor vehicle violation
would constitute a violation of probation triggering his return to prison.
   13
      At trial, Laurie Nolan-Kelley, a nurse in the emergency department at
the hospital who treated the defendant following the collision, testified that
she found the defendant drinking from the urinal that she had placed in his
hospital room. Nolan-Kelley testified that the defendant thereafter resisted
giving her the urinal, but that she was able to retrieve it and withdraw
samples for drug screens therefrom. The defendant testified to explain his
conduct: ‘‘I was informed . . . that the motorcyclist, who I later found out
to be [the decedent], was dead. And I was afraid, I knew I had been drinking
earlier in the evening and I was in the process of making the rash decision
to drink my urine when the nurse walked in and grabbed the bedpan from
me.’’ In addition, both Nolan-Kelley and Philip Sundberg, an emergency
room physician who treated the defendant following the collision, testified
that the defendant was difficult to arouse at the time he was to be given
discharge instructions and that his speech was inappropriate.
   14
      When the plaintiff took the witness stand, her counsel asked her,
‘‘[w]here do you see now, in terms of where your life is going now that [the
decedent is] not in it anymore?’’ The plaintiff replied that she planned to
continue working at the preschool at which she was currently employed,
to help her daughter and to continue the scholarship fund established in
the decedent’s name.